DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2021 has been entered.
 
Response to Amendment

	In response to the Amendment received on 8/27/2021 (7/14/2021), the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 6.  

Response to Arguments

Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. Applicant argues the secondary reference Yoneda does not suggest a heat curable resin composition for forming a pattern and one of ordinary skill in the art would not expect to be able to form a pattern when adding carbon black to the photocurable resin composition of Furuya. However, Yoneda was not relied upon for its method of using but to show that carbon black is a known "conventional additive" used in compositions comprising polyimide-silicone compositions comprising epoxy compounds. Thus it is deemed the photosensitive composition of claims 1-10 are still rendered obvious for the reasons set forth in the previous office action. Regarding applicant's argument that a skilled artisan would not expect the composition of Yoneda to form a pattern when adding carbon black. It is known in the art that polyimide silicone containing compositions when used as protective films, which can be patterned, can comprise a pigment, such as carbon black, as evidenced by Choi in US 5,554,684--see col. 6, lines 15-21. Thus, it is deemed a skilled artisan would have found it obvious to use the composition as set forth by the combined teachings of Furuya, Yoneda, and Takashi, as described in the previous rejection in a patterning method as suggested by Furuya, as well as, evidenced by the overall teachings of the prior art, as evidenced by Choi et al. Therefore the rejection still stands. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al (8,673,537) in view of Yoneda et al (7,834,100) and Takashi et al (JP2009-167381), as evidenced by Choi et al (5,554,684).
Furuya teaches photocurable resin compositions and sheets/adhesives obtained therefrom. 
Per example 9, Furuya sets forth a photosensitive resin composition comprising (A-4) 100 parts of a polyimide-silicon resin having primary hydroxyl groups and the formula found in columns 39-40; (B) 5 parts of hexamethoxymethylolmelamine (a crosslinking compound); (C-2) 2 parts of a photoinitiator; (D-3) a bifunctional epoxy resin; and 100 parts of a solvent, cyclopentanone).   The polyimide-silicon resin comprises primary functional hydroxyl groups and has a KOH number of 51 KOH mg/g.  While Furuya does not set forth if the primary alcohol is found in amounts as defined in the instant claims; the polyimide-silicon resin (A-4) used in example 9 is produce by the same method and has the same formula as the polyimide-silicon resin produced in synthesis example 4 of the instant disclosure—see column 39-column 40.  The difference being the resin in example 9 of Furuya has a molecular weight of 22,000 and a KOH number of 51 while the polyimide-silicon of the instant example 4 has a molecular weight of -7 to 8.0 x 10-3 eq/g of primary alcohols.  In the alternative since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
The primary difference between instant claim 1 and the composition of example 4 is the addition of a filler having an average particle size of 0.01 to 20.0 microns in an amount of 1 to 70 parts by weight per 100 parts of the polyimide-silicone (A).  Furuya teaches said compositions are suitable adhesive used in laminating semiconductor devices or substrates, as well as, protecting coatings, solder resist, and lay film covers—see column 30, lines 60 to column 31, line 4. And it is known in the art of photosensitive adhesive and pattern films for semiconductor devices comprising polyimide-silicone resins having hydroxyl groups; epoxy compounds, solvents and crosslinkers with photo- or thermal initiators can comprise inorganic fillers and thermally conductive fillers as customary additives depending in the function of said photosensitive adhesive composition, as espoused by Yoneda et al—see col. 8, lines 27-40.  Yoneda teaches fillers and pigments are customary in similar type photosensitive resin compositions, while Takashi sets forth when polyimide-silicone resin compositions comprising epoxy compounds, crosslinkers, and acid catalyst can be made thermally conductive with the addition of metallic fillers having an average particle size of not more than 25 microns and used in amounts from 1-50 wt. % of the composition, as well as, setting forth inorganic fillers of the same size and amount can be added for imparting toughness—see [0086] to [0092].  Furuya, Yoneda, and Takashi are analogous art because they are all from the same field of endeavor that is the art of polyimide-siloxane containing thermal/photo-sensitive resin adhesive compositions.  Therefore, it would have been within the skill level of an ordinary artisan to add at least 1 to 50 w.t % of metallic fillers and/or inorganic fillers having an average diameter of at least 25 microns to the composition of Furuya from teachings of the prior art, as evidenced by Yoneda and Takashi, with an expectation of obtaining a thermally conductive and/or a photosensitive resin having improved toughness in absence of evidence to the contrary and/or unexpected results.  

Regarding claim 2-3, Furuya used organic solvent cyclopentanone in example 9.  Regarding claims 4-5, it is deemed the polyimide-silicone resin from synthesis example 4 of Furuya used in example 9 meets claimed formula and definitions. 
Regarding claim 7, the epoxy compound used in example 9 of Furuya, EPIKOTE 828 is an epoxy resin obtained from bisphenol A and epichlorohydrirn.  
Regarding claims 8 and 10, Furuya teaches said resin composition can be used as a laminate adhesive sheet having a three layer structure: (1) a base film; (II) the disclosed resin adhesive film and (III) a cover layer—see col. 33, lines 15-22 and column 45, lines 5-16 for example 9.  Furuya teaches the adhesive layer of said structure can be formed by a pattern formation method wherein said photosensitive resin composition, is coated onto the base substrate; exposed to radiation via a photomask and developed—see column 33, lines 23-32 and col. 32, lines 45-55.  
Regarding claims 9, Furuya teaches said photosensitive resin compositions can be used in process such as (i) forming a film of said resin composition on a substrate; (ii) exposing to light having a defined wavelength; (iii) developing said irradiated film with a developer—see column 32, lines 44-65 and col. 45, lines 15-46 for example 9.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc